Citation Nr: 1449752	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-13 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral ankle disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to February 1964.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied a claim of service connection for bilateral ankle disability.

A January 2008 Board decision by an Acting Veterans Law Judge (VLJ) remanded the matter for compliance with Manlicon v. West, 12 Vet App 238, 240-41 (1999).  A December 2010 Board decision by a VLJ other than the undersigned denied the claim on the merits.  The Veteran timely appealed that decision to the Court.  In August 2012, the Court issued a Memorandum Decision that vacated the December 2010 Board decision and remanded the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  A May 2013 Board decision by another VLJ remanded the matter for additional development.  The matter has now been reassigned to the undersigned for the purpose of this decision.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bilateral ankle pain is etiologically related to his service-connected bilateral pes planus.


CONCLUSION OF LAW

Service connection for bilateral ankle pain, secondary to service-connected bilateral pes planus, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has chronic bilateral ankle pain due to his service-connected bilateral pes planus.  See, e.g., February 2004 claim.  His claim was previously denied on the grounds that pain, without an underlying diagnosis of an ankle disability, is not a disability for which service connection may be granted.  See, e.g., December 2010 Board decision.  The Court clarified, in its August 2012 Memorandum Decision, that the correct analysis must include consideration of an identifiable underlying malady or condition and determined that the prior VA examinations of record were inadequate.    

Pursuant to the instructions in the August 2012 Memorandum Decision, the Board issued a May 2013 remand for the AOJ to obtain a new VA medical examination.  The examination was provided in July 2014.  The VA examiner conducted a physical examination and reviewed the record, citing to the prior medical evidence of record (noting ankle pain and edema, but no diagnosed disability, associated in a prior exam with heel spur syndrome and plantar fasciitis not seen on July 2014 examination.)  The VA examiner determined that the Veteran did not have any diagnosed ankle joint pathology, but opined that he did have "chronic bilateral ankle soft tissue/tendon pain [associated with] flat feet."  The examiner further noted that the Veteran was receiving prescribed medical treatment (ankle braces) for that aspect of his pes planus symptomatology.  

The Board finds that the July 2014 VA examination report, while not identifying a separately diagnosed bilateral ankle disability, nonetheless identified an underlying malady or condition requiring medical treatment: chronic bilateral ankle pain associated with bilateral flat feet (a service-connected disability).  Thus, in keeping with the Court's August 2012 Memorandum Decision, the Board finds that the July 2014 VA examination supports the Veteran's claim of service connection for bilateral ankle pain, secondary to bilateral pes planus.
  

ORDER

Entitlement to service connection for bilateral ankle pain, on a secondary basis, due to service-connected bilateral pes planus, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


